Per Curiam: This is an information by the Attorney General in the name of the Peoplé at the relation of five members of the bar of Cook county in this State, charging Theodore H. Schintz, the respondent herein, a practicing attorney in the city of Chicago, with fraudulent, dishonest, scandalous and unprofessional conduct, calculated to bring the courts of justice into disrepute and contempt and to tarnish the good name of the legal profession, and asking that an order be entered, striking his name- from the roll of attorneys of this court, and debarring him from the right to practice law. Rule to show "cause was entered. Answer was filed to the information. Commissioner was appointed to take testimony, which has been taken and returned into court. It sustains the charges against the respondent. Under a stipulation between the parties, the evidence taken in Schintz v. People, 178 Ill. 320, has been introduced in this proceeding, and is a part of the record here. The facts are sufficiently stated in that case, and need not be repeated here. The proof shows that respondent has been guilty of larceny. Let the rule be made absolute, and let an order be entered, striking the name of Theodore H. Schintz, the respondent herein, from the roll of attorneys of this court in accordance with the prayer of the information filed by the Attorney General. EuU made a6soMe,